DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

	
Claims 1, 3-4, 8-9, and 13-27 are rejected under AIA  35 U.S.C. 102(a1) as anticipated by or, in the alternative, under AIA  35 U.S.C. 103 as obvious over Kwon et al. (US 2012/0272832 A1).
Regarding claim 1, 3-4, 8, 13-16, Kwon discloses 
A cooking system (cooking apparatus 1, fig.2) comprising: 
a housing (main body 10, fig.2) having a first internal compartment (first cooking chamber 41, fig.2) and a second internal compartment (second cooking chamber 42, fig.2); 
a first cooking container defining a first cooking volume (first container is an intended used such as cup, box or container…), said first cooking container (cup, box or container…) being receivable within said first internal compartment (first cooking chamber 41), and a second cooking container (second container is an intended used such as cup, box or container…) defining a second cooking volume, said second cooking container (cup, box or container…) being receivable within said second internal compartment (second cooking chamber 42),
a first heating element (broil heater 50, fig.2) and a second heating element (bake heater 51, fig.2) disposed in said housing (main body 10), said first heating element (broil heater 50) being in thermal communication with said first cooking volume and said second bake heater 51) being in thermal communication with said second cooking volume; and
a first fan (upper convection fan 53, fig.2) and a second fan (lower convection fan 54, fig.2) disclosed in said housing (main body 10), said first fan (upper convection fan 53) being in fluid communication with said first cooking volume and said second fan (lower convection fan 54) being in fluid communication with said second cooking volume.
Alternatively, Kwon does not explicitly disclose a first cooking container and a second cooking container. 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to include a first cooking container and a second cooking container, into a first cooking compartment and a second cooking compartment of Kwon, as it well known in the art of intended use1, in order to contain different kind of food items.

Regarding claim 18-22, Kwon discloses 
A cooking system (cooking apparatus 1, fig.2), comprising: 
a housing (main body 10, fig.2) having a first internal cooking compartment (first cooking chamber 41, fig.2) with a first cooking container (first container is an intended used such as cup, box or container…) removably disposed therein and a second internal compartment (second cooking chamber 42, fig.2) with a second cooking container (first container is an intended used such as cup, box or container…) removably disposed therein, the first internal compartment (first cooking chamber 41) including a first heating assembly upper convection fan 53, fig.2) and a first heating element (broil heater 50, fig.2) configured to cook food disposed in the first cooking container, and the second internal cooking compartment (second cooking chamber 42) including a second heating assembly comprising a second fan (lower convection fan 54, fig.2) and a second heating element (bake heater 51, fig.2) configured to cook food disposed in the second cooking container, the first and second heating assemblies being independently operable to independently cook food contained within the first and second cooking containers, and the first and second heating assemblies being programmable to simultaneously cook food in separate cooking modes [Par.0069 cited: “…a user may operate the broil heater 50 and the upper convection fan 53, operate the bake heater 51, the convection heater 52, and the lower convection heater 54, or operate the broil heater 50, the upper convection fan 53, the bake heater 51, the convection heater 52, and the lower convection heater 54…”].
Alternatively, Kwon does not explicitly disclose a first cooking container and a second cooking container. 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to include a first cooking container and a second cooking container, into a first cooking compartment and a second cooking compartment of Kwon, as it well known in the art of intended use2, in order to contain different kind of food items.



Regarding claims 23-27, Kwon discloses 
A cooking system (cooking apparatus 1, fig.2), comprising: 
a housing (main body 10, fig.2) having first and second internal independently removable cooking containers (cup, box or container…) disposed therein, each of the first and second cooking containers (cup, box or container…) defining a cooking volume therein; 
first (broil heater 50, fig.2) and second heating elements (bake heater 51, fig.2) disposed in the housing adjacent the cooking volume of the first and second cooking containers (cup, box or container…), respectively, the first (broil heater 50) and second heating elements (bake heater 51) being independently operable; and 
first  (upper convection fan 53, fig.2) and second fans (lower convection fan 54, fig.2) disposed in the housing (main body 10) adjacent the first (broil heater 50) and second heating elements (bake heater 51), respectively, the first (upper convection fan 53) and second (lower convection fan 54) fans being independently operable, and the first (upper convection fan 53) and second (lower convection fan 54) fans being configured to circulate air through the first and second cooking volumes, respectively.
Alternatively, Kwon does not explicitly disclose a first cooking container and a second cooking container. 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to include a first cooking container and a second cooking container, into a first cooking compartment and a second cooking compartment of Kwon, as it well known in the art of intended use3, in order to contain different kind of food items.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled 

Claims 1, 3-4, 8-9, and 13-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-71 of copending Application No. 17159414.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of copending Application No. 17159414 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of copending Application No. 17159414.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-4, 8-9, and 13-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. US11045046 B1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of U.S. Patent No. US11045046 B1 are substantially the same and the claimed subject matter U.S. Patent No. US11045046 B1.

Response to Amendment
With respect to Notification of 112f: since claim 7 has been canceled on 10/19/2021, such that Notification of 112f is withdrawn.
 
Response to Argument
Applicant's arguments on Remark, filed on 10/19/2021, have been considered but are moot in view of the new ground(s) of rejection. 

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
10/24/2021                                                                                                                                                                                                         



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 An evidence reference Hartfelder et al. (US 2009/0126580 A1) as shown in fig.1 has a plurality of tray 40, 42 are placed into plurality of cooking compartments.
        2 An evidence reference Hartfelder et al. (US 2009/0126580 A1) as shown in fig.1 has a plurality of tray 40, 42 are placed into plurality of cooking compartments.
        3 An evidence reference Hartfelder et al. (US 2009/0126580 A1) as shown in fig.1 has a plurality of tray 40, 42 are placed into plurality of cooking compartments.